Filed 11/18/20 Perez v. Blay CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



MAX PEREZ,                                                           D075751
         Plaintiff and Appellant,
         v.                                                          (Super. Ct. No. 37-2017-00023570-
                                                                     CU-FR-NC)
RICHARD J. BLAY et al.,
         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County,
Jacqueline M. Stern, Judge. Affirmed.
         Griffin Law Firm and David Ryan Griffin for Plaintiff and Appellant.
         Gordon Rees Scully Mansukhani, Matthew Gregory Kleiner and
Andrea K. Scripps for Defendants and Respondents.


         Appellant Max Perez bought a parcel of land and then sought to rescind
the purchase. He challenges the trial court’s denial of his request and, in
particular, its finding that the lot was not part of a common interest
development. Finding no error based on the incomplete record before us, we
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
      In 2015, Perez bought a parcel of land in Bonsall from Richard and Ann

Whalen Blay.1 It was one of eight lots they inherited from Richard’s mother.
The Blays never lived on the land but knew all parcels were subject to
various covenants and restrictions (CC&R’s) which were referenced in the
property listing.
      Perez was apparently eager to close the sale. He submitted an offer,
accepted the Blay’s counteroffer, and completed the purchase in less than a
month. At some point Perez seemingly discovered that the CC&R’s would
inhibit his construction plans on the lot. He filed suit against the Blays and
other codefendants involved in the sale (parties who were later dismissed),
seeking rescission based on fraud, negligent misrepresentation, and breach of
contract. Perez alleged that the Blays misrepresented that there was no
owner’s association and that the CC&R’s were invalid, inducing him to
purchase the lot in reliance on these false statements. For his breach of
contract claim, Perez said the Blays did not disclose certain documents they
were contractually mandated to provide.
      The case proceeded to a bench trial, where the court found in favor of
the Blays and specifically stated that Perez failed to carry his burden,
offering “no evidence against these defendants of fraudulent acts or
misrepresentations” and “no evidence that they failed to provide any required
documentation to plaintiff.” The trial was not reported.




1     The record in this case is incomplete. We gather the facts from
undisputed statements in the briefs, the trial court’s statement of decision,
and the handful of exhibits available to us.
                                       2
                                     DISCUSSION
      On appeal, Perez argues the court erred as a matter of law by
concluding that the CC&R’s, a map of the property subdivision, and a private
road maintenance agreement did not create a common interest development

under the Davis-Stirling Common Interest Development Act (the Act).2 (Civ.

Code, § 4000 et seq.)3 Despite the trial court’s factual findings to the
contrary, he also reiterates his position that he is entitled to rescission
because the Blays breached their contractual obligations by failing to provide
disclosures regarding a homeowner’s association. Alternatively, he claims
that the documents they did provide came late and prevented him from
making an informed decision about the purchase.
      As to his first argument, it is not at all clear that Perez would have
fared better if the trial court had made the opposite finding—that these
documents proved the lot was part of a common interest development.
Regardless, there was no demonstrable error on this point. We provide a
brief overview of the statutory scheme to frame our discussion.
      In 1985, the Act gathered the various codes governing common interest
developments within one statutory framework. Because subsequent
amendments rendered the sections confusing, it was overhauled and
recodified in 2014. (Nahrstedt v. Lakeside Village Condominium Assn. (1994)
8 Cal. 4th 361, 378; Sproul et al., Advising Cal. Common Interest
Communities (Cont.Ed.Bar. 2d. ed. 2020) §§ 1.3‒1.4.) The Act recognizes four
types of common interest communities: community apartments,


2    Our record only includes the CC&R’s and map of the property
subdivision.
3    All subsequent statutory references are to the Civil Code unless
otherwise indicated.
                                        3
condominiums, planned developments, and stock cooperatives. (§ 4100.) The
lots at issue in this case could only be considered part of a planned
development, which is defined as a real property development other than an
apartment, condominium, or stock cooperative. (§ 4175.) Generally, a
common interest development is created through a two-step process: (1) “a
separate interest, coupled with an interest in the common area or
membership in the association” is conveyed, and (2) a declaration and parcel

map that complies with the Subdivision Map Act are both recorded.4 (Civ.
Code, § 4200; Gov. Code, § 66410.) In planned developments, a separate
interest is defined as a “separately owned lot, parcel, area, or space” (§ 4185,
subd. (a)(3)), while the common area is negatively defined as “the entire
common interest development except the separate interests therein.” (§ 4095,
subd. (a).) Properties that lack a common area are not common interest
developments and the Act is inapplicable to their governance. (§ 4201; see
also Committee to Save the Beverly Highlands Homes Ass’n v. Beverly
Highlands Homes Ass’n (2001) 92 Cal. App. 4th 1247, 1268.)
      The question before us is whether, as a matter of law, the three
documents Perez points to necessarily show the parcel he currently (though
unhappily) owns is part of a planned development. Because the eight lots
clearly qualify as separate interests, our analysis turns on whether the
property includes a “common area” as defined by the statute.
      In planned developments, a common area can be established in one of
two ways. Under subdivision (a) of section 4175, the common area can be
either owned by an association or owned in common by the owners of the
separate interests who “possess appurtenant rights to the beneficial use and


4    Though not relevant here, condominiums are also required to record a
condominium plan.
                                        4
enjoyment of the common area.” Subdivision (b) provides an alternative,
where the common area is maintained by an association “with the power to
levy assessments that may become a lien upon the separate interests.”
      These common areas typically consist of green space or recreation
areas. (See, e.g., Branciforte Heights, LLC v. City of Santa Cruz (2006)
138 Cal. App. 4th 914, 921; Bruce et al., Forming Cal. Common Interest
Developments (Cont.Ed.Bar. 2019) § 1.35.) Construing his brief liberally,
Perez seems to argue that the two private roads bordering the property,
Disney Lane and Kellyn Lane, are the common area. While it is certainly
possible for private roads to satisfy this requirement, their existence alone is
not enough. Perez must show the roads constitute a common area under
section 4175, which lists the factors that qualify.
      Subdivision (a) of section 4175 focuses on ownership of the common
area and contemplates that either an association will own it or that the
separate interest owners will hold it in common. As to the first ownership
structure, there are no indications in either the CC&R’s or the map that an
association owns the roads. To the contrary, the map shows that most of the
parcels (numbers two through eight) extend to incorporate parts of Disney
Lane. It thus appears that sections of the road are actually within the
separate interest lots. By its very definition, a common area cannot be part
of a separately owned interest. A map like this, that shows sections of road
incorporated into distinct lots, seems to preclude the possibility that the
separate interest owners hold the roads together, undivided, as tenants in
common. (See, e.g., Pinnacle Museum Tower Assn. v. Pinnacle Market
Development (US), LLC (2012) 55 Cal. 4th 223, 232 [condominium common
area was an undivided interest held in common]; Bruce et al., Forming Cal.
Common Interest Developments, supra, § 1.35 [noting the two ownership


                                        5
structures for common areas in planned developments are ownership by an
association or by separate interest owners as tenants in common].) To
further understand the ownership structure of the roads and the lots, we
would need to review the deeds, which were not provided in this record.
      Subdivision (b) does not focus on common area ownership but does
require that an association exist to maintain the roads. Such an association
must also possess the power to levy assessments that may become liens on
the separate interests. (§ 4175.) Neither the map nor the CC&R’s establish

there was ever an association tasked with road maintenance.5 In addition,
the CC&R’s only contemplated one association—the Architectural Control
Committee—for approving construction plans on the lots. The lack of any
other entity established in the CC&R’s, coupled with the trial court’s finding
that the Architectural committee was defunct as of 2010, undermines Perez’s
position.
      He advances one other theory that he maintains would make the roads
a common area, but it stems from a misunderstanding of the statutory

scheme.6 The Act’s definition in some cases permits a common area to

“consist of mutual or reciprocal easement rights.”7 (§ 4095, subd. (b).)
Seizing on this language, Perez points out that the lots have mutual

5     While our record does not include the road maintenance agreement, a
reference to that document in the CC&R’s indicates it established a formula
for owner contributions to street repair and maintenance. This reference
makes no mention of an association.
6    In all fairness, the sections at issue employ some potentially confusing
language. (See Bruce et al., Forming Cal. Common Interest Developments,
supra, §§ 1.35‒1.37, for clarification.)
7     “A mutual easement has the same meaning as a reciprocal easement.”
(Cheveldave v. Tri Palms Unified Owners Assn. (2018) 27 Cal. App. 5th 1202,
1215.)
                                       6
easement rights to traverse Disney and Kellyn lanes. He seems to believe the
mere existence of the easements satisfies the common area requirement. But
by the terms of the statute, easement rights can only be considered a common
area where an association also exists. Moreover, the association must have
the particular powers and responsibilities enumerated in section 4175,
subdivision (b) as discussed above. (See § 4095, subd. (b).) Perez, who has
failed to provide evidence of these specific conditions, cannot rely on this part
of the law to support his argument.
      Perez’s remaining claims amount to nothing more than attempts to
relitigate unfavorable findings made by the trial court. We usually afford
these findings great deference, overturning them only if they are unsupported
by substantial evidence. (See Scott v. Pacific Gas & Electric Co. (1995) 11
Cal. 4th 454, 465; Escobar v. Flores (2010) 183 Cal. App. 4th 737, 752.) Here,
we assume their propriety since we have no record of the trial to review and
only a partial clerk’s transcript. (See Estate of Fain (1999) 75 Cal. App. 4th
973, 992; National Secretarial Service, Inc. v. Froehlich (1989) 210
Cal. App. 3d 510, 522.)
      We do have the court’s statement of decision. Of particular relevance,
the court memorialized Perez’s failure to carry his burden. Specifically, it
stated that he presented “no evidence against these defendants of fraudulent
acts or misrepresentations” and “no evidence defendants failed to provide any
required documentation.” He was also given the CC&R’s, map, and road
maintenance agreement to inform his property purchase and he “signed off
on the preliminary title report several days before the close of escrow,”
completing the transaction without objection or even a request for additional
time. Perez’s continued insistence that rescission is warranted, either due to
a mistake or because the Blays withheld documents they were required to


                                        7
provide, is contradicted by the findings of the trial court—to which this court
must defer.
                                   DISPOSITION
      The judgment is affirmed. Respondents are entitled to their costs on
appeal.



                                                                      DATO, J.

WE CONCUR:



O’ROURKE, Acting P. J.



AARON, J.




                                       8